Citation Nr: 18100251
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 14-29 863
DATE:	April 2, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	1
 
ORDER
The claim of entitlement to service connection for diabetes mellitus, type II is denied.
The claim of entitlement to an evaluation in excess of 50 percent disabling for a service-connected mood disorder due to chronic pain is granted; a higher evaluation of 70 percent is warranted.
FINDINGS OF FACT
1.  The evidence of record demonstrates that the Veterans diabetes mellitus, type II, did not manifest in service or for many years thereafter and is not otherwise related to any incident during active service.
2.  Throughout the rating period, the level of impairment associated with the Veterans mood disorder more nearly approximates occupational and social impairment with deficiencies in most areas.
CONCLUSIONS OF LAW
1.  The criteria for establishing entitlement to service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
2.  The criteria for an evaluation of 70 percent disabling, but no higher, for the Veterans service-connected mood disorder with chronic pain have been met. 38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty with the United States Army from May 1983 to January 1993.
This matter comes before the Board of Veterans Appeals (Board) from January 2011 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
In a May 2014 Substantive Appeal, the Veteran requested a hearing at the Central Office.  In a subsequent correspondence, dated June 2017, the Veteran withdrew his prior hearing request.  As the record does not contain any additional requests for an appeals hearing or a statement of intent to revive the prior request, the Board deems the Veterans request for a hearing to be withdrawn. See 38 C.F.R. § 20.702 (2017).
Duty to Notify and to Assist
VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claims file.
VAs duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).
In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
Thus, upon careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Service connection, generally
Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 
Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical nexus requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).
Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) and (b) (2017).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Increased Ratings, Generally
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The Board determines the extent to which a veterans service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2017).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.
The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

 
1.  Entitlement to service connection for diabetes mellitus, type II.
The Veteran contends that he is entitled to service connection for diabetes mellitus, type II.  He states that his sugar levels were high in service.  The preponderance of the evidence is against his claim.
Service treatment records (STRs) are negative for complaints, treatment, or a diagnosis of diabetes mellitus, type II.  At enlistment in March 1983, a physical evaluation yielded normal results.  In a report of medical history baring the same date, the Veteran reported he was in good health.  In May 1984, a report of medical examination shows the Veteran denied any significant change in his medical history.  Laboratory finding noted negative evidence of sugar on urinalysis, indicating a normal endocrine system.  In November 1988, the Veteran again reported that he was in good health.  He also denied taking any medications.  A report of physical examination, dated May 1992, referenced the Veterans complaints of several conditions to include sleep trouble associated with chronic back pain.  A urinalysis was negative for evidence of sugar.  The Veterans endocrine system was also deemed to be normal upon evaluation.
VA outpatient treatment records show that the Veteran was diagnosed with diabetes mellitus type II in August 2010.  Metformin and insulin were prescribed to treat his condition.  
On examination in June 2016, the Veterans current diagnosis was confirmed.  Diabetic care was noted less than two times per month.  Other related conditions include diabetic peripheral neuropathy and diabetic retinopathy.  Although the Veteran has been prescribed daily doses of insulin, he admitted non-compliance his treatment protocol.
Following the clinical evaluation, the examiner opined that it was less likely than not that the Veterans diabetes was caused by or otherwise related to active service.  The opinion also noted that the Veteran was prescribed hydrochlorothiazide (HCTZ) to treat his hypertension.  A potential side effect of the medication is hyperglycemia.  While the examiner acknowledged the aforementioned side effect, it was deemed less likely than not the Veterans diabetes was aggravated beyond its natural progression due to his prescribed hypertensive medication.  In reaching the stated conclusion, the examiner noted that diabetes is a progressive condition.  Further, the Veteran has admitted frequent non-compliance with his prescribed treatment.  Thus, the examiner concluded that it was more likely than not that the Veterans uncontrolled diabetes was due to medication non-compliance and the natural progression of the condition.  The opinion also acknowledged consideration of the Veterans report that his sugars run in the 100s at home; however, the reporting was deemed inconsistent with his A1C levels during recent evaluations.   It was also noted that A1C elevations to the degree asserted by the Veteran would not result from hypertensive medications alone. 
On review of the record, the Board finds that service connection is not warranted.
In making all determinations, the Board has fully considered all medical evidence and lay assertions of record.  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
In this case, the Veteran has asserted that his diabetes was caused by or otherwise related to his active service.  Specifically, he contends that his sugars were high in service.  In a February 2013 lay statement, the Veteran further noted that the medication prescribed to treat his hypertension, HCTZ, has been known to aggravate blood glucose levels.  While the Board acknowledges the Veterans competence to report on his current symptoms and their onset, there is no evidence that he possesses the necessary skill and expertise to opine as to the etiology of his diabetes or render a complex medical opinion as to aggravation.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.  
Review of service treatment records show normal evaluations of the Veterans endocrine system on multiple occasions during active service, with a negative urinalysis as to sugar in 1992.  Post-service treatment records fail to show a diagnosis of diabetes or any related condition prior to 2010.  This is more than 15 years after the Veterans separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), affd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses negative evidence which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any diagnosis of diabetes for such a lengthy period of time tends to suggest that this condition did not manifest during active service or within one year of separation from active duty.
On examination in June 2016, the VA examiner opined that it is likely than not that the Veterans diabetes was caused by or related to active service, and was not aggravated by HCTZ used to treat his hypertension.  In support of the stated conclusion, the examiner noted that the Veterans STRs were negative for a diagnosis of diabetes or related symptoms in service.  Further, post service treatment records show that the Veteran has been non-compliant with his prescribed treatment for diabetes.  Thus, any worsening of his condition was deemed more likely related to non-compliance rather than hypertensive medication.  
Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veterans claim of entitlement to service connection for diabetes mellitus, type II must be denied.
 
2.  Entitlement to an evaluation in excess of 50 percent disabling for a service-connected mood disorder due to chronic pain.
The Veteran also maintains that the current severity of his service-connected mood disorder with chronic warrants a higher evaluation.  His current symptoms have been evaluated as 50 percent disabling and assigned an effective date of April 26, 2011.  However, as outlined below, the evidence of record demonstrates that the Veterans disability is more appropriately rated as 70 percent disabling.
Mood disorders are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9435 (2017).  
A 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent rating is assigned when the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships).  Id.
To establish entitlement to a 100 percent rating, the evidence must show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
A Global Assessment Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work). DSM-IV at 46-47.
Effective March 20, 2017, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated DSM-5. As the Veterans claim was certified to the Board prior to August 11, 2014, the DSM-5 is not applicable to this case. 
In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board recognizes that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veterans disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126 (a) (2017).
On review of the evidence, the Board finds that an evaluation of 70 percent, but no higher, is warranted. 
The record reflects that the Veteran has been afforded multiple VA examinations to assess the current severity of his mood disorder with chronic pain.
On examination in October 2011, the Veteran reported an increase in symptomology over the prior year.  Current symptoms included irritability, difficulty interacting with co-workers, decreased energy, decreased libido, and weight gain with increased appetite, isolation, and anhedonia.  He reportedly declined a supervisory position due to his current symptoms.  The Veteran also noted an increase in stress following a recent diagnosis of diabetes mellitus, type II.
On evaluation, the examiner noted symptoms including a depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, and impaired impulse control. 
Following a review of the record and clinical evaluation, the examiner diagnosed the Veteran with a mood disorder due to chronic pain (knees, ankles, traumatic arthritis). A GAF score of 53 was assigned.  The examiner opined that the Veteran suffers from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.
In a subsequent evaluation, dated September 2012, the Veteran reported current symptoms including depressed mood, chronic sleep impairment, flattened affect, disturbance in motivation and mood; difficulty establishing and maintaining effective work and social relationships anxiety and panic attacks several times a week. In May 2012, he was arrested and terminated from his job with the postal service for threatening conduct towards his supervisor.  Lexapro and Trazodone were used to treat his symptoms however, no improvement was indicated.  
Following the clinical evaluation, the examiner indicated that the Veterans current symptoms most closely approximated the criteria for a 50 percent evaluation.  A GAF score of 50 was assigned.  A range of 41-50 indicates serious symptoms or serious impairment in social, occupational, or school functioning, with reduced liability and productivity.  
On examination in June 2016, the Veteran described mood difficulties, sleep impairment, irritability, and problems with interactions with others.  He also noted strained familial relationships.  Other reported symptoms include anxiety, difficulty coping with chronic pain and frequent panic attacks.  The Veteran denied suicidal ideation, hallucinations, or delusions.
On examination, the examiner noted symptoms including a depressed mood, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), disturbance of motivation and mood, and difficulty in adapting to stressful circumstances, including work or work-like setting.  The examiner opined that the Veterans mood disorder resulted in occupational and social impairment with reduced reliability and productivity.
Private treatment records described the Veterans affect as flattened.  His speech was logical, coherent, and goal-directed.  There was no evidence of hallucinations or delusions.  His attention and concentration were noted as distracted.  In August 2013, the Veteran reported increasing frequency of panic attacks, presently occurring 4-5 times per week, and difficulty managing anxiety and mood in the workplace, such that he was required to take leave frequently.  He also stated that his private physician previously assigned a GAF score of 40.
In reaching a determination regarding the Veterans degree of occupational and social impairment, the Board has fully considered all lay statements and medical evidence of record.  It has also considered whether the symptoms noted are specifically listed in the rating criteria, to include symptoms as like or similar to those listed in the rating schedule.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VAs general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is symptom-driven and a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).
On review of the record, the Board finds that Veterans occupational and social impairment more nearly approximates an evaluation of 70 percent disabling.  More specifically, the medical evidence shows that the Veteran suffers from current symptoms including anxiety/irritability, impaired mood and motivation, chronic sleep disturbance, impaired familial relations, frequent panic attacks and difficulty adapting to stressful circumstances (including work or a work-like setting).  However, the evidence fails to show the Veterans psychiatric condition results in total occupational and social impairment, to include as due to gross impairment in thought processes or communication; persistent delusions or hallucinations; or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).
Accordingly, the Board finds that the evidence supports an evaluation of 70 percent disabling throughout the rating period.  Conversely, the preponderance of the evidence is against the assignment of an evaluation of 100 percent disabling as the record fails to show total occupational and social impairment. 
 
REMANDED ISSUE
Finally, the issue of entitlement to service connection for a sleep disorder is remanded for additional development.
Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellants claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  
Review of the Veterans service treatment records show that the Veteran reported sleep disturbance due to chronic low back pain in a March 1983 report of medical history.
In August 2007, the Veteran underwent a sleep study.  The examination results revealed sleep fragmentation and sleep disorder related breathing which was deemed positional in nature.
In multiple lay statements, the Veteran reported trouble sleeping and snoring since service.  Other lay statements report observations of the Veteran snoring while on leave from active duty and labored breathing post-service.  The Veteran acknowledged problems with his weight in service.
Private treatment records show the Veterans complaints of awakening multiple times over the night, trouble falling asleep and difficulty breathing. Trazadone was prescribed to treat his symptoms.  He also uses a CPAP machine.
A psychiatric clinic note, dated September 2012, notes that the Veteran was treated for depressive symptoms associated with chronic pain in January 2010.  The record also described impaired sleep as due to chronic pain and cited sleep deprivation as a cause of the Veterans poor concentration and irritability at work.
On examination in June 2016, the Veteran complained of snoring and sleep disturbance in service.  The examiner stated that it was less likely than not that his sleep apnea was caused by or otherwise related to in-service complaints of sleep problems in service.  In reaching the stated conclusion, the examiner noted that the Veteran was diagnosed with sleep apnea nearly 15 years after separation.
The Board notes that the medical evidence shows that the Veteran complained of sleep disturbance as due to chronic low back pain in service.  A psychiatric clinic note revealed complaints of sleep disturbance as associated with depression and poor concentration, irritability, and functional impairment in the workplace as due to sleep deprivation.  
Review of the record shows that the VA examiner failed to evaluate the Veterans in-service complaints of a sleep disorder as due to chronic low pain.  The evaluation also failed to consider the Veterans complaints of sleep disturbance as due to depression or a causal connection between the Veterans sleep deprivation and poor concentration and irritability in the workplace.  
Accordingly, the Board finds that the June 2016 examination was inadequate.  When the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See 38 U.S.C. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
Where the record before the Board contains insufficient medical information for evaluation purposes, remand may be required.  Littke v. Derwinski, 1 Vet. App. 90.
 
The matter is REMANDED for the following action:
1.  Obtain an addendum opinion from an appropriate clinician regarding whether the Veterans sleep disorder is at least as likely as not related to active service, to include as proximately due to his service-connected degenerative disc disease.  The examiner is specifically invited to review all medical evidence associated with the claims file, to include all prior medical opinions, and comment on any conflicts discovered.  All necessary diagnostic testing and evaluations must be performed.  The examiners attention is also called to service treatment records noting the Veterans complaints of sleep disturbance as due to chronic back pain.
A complete rationale is to be provided for all opinions offered.  
If an opinion cannot be provided without resort to mere speculation, the examination report should clearly explain why this is the case.  Any additional evidence or information (if any) that could allow for a more definitive opinion is to be identified.
2.  Obtain an addendum opinion from an appropriate clinician regarding whether the Veterans sleep disorder is at least as likely as not related to active service, to include as proximately due to his service-connected mood disorder.  All necessary diagnostic testing and evaluations must be performed.  The examiner is specifically invited to review all medical evidence associated with the claims file, to include all prior medical opinions, and comment on any conflicts discovered.  If any additional conditions are noted or discovered, the examiner is invited to comment on their etiology.  The examiners attention is called to the psychiatric clinic opinion suggesting a relationship between the Veterans sleep disorder and depression, to include sleep deprivation as a possible cause of is poor concentration and irritability in the workplace.  
A complete rationale is to be provided for all opinions offered.  
If an opinion cannot be provided without resort to mere speculation, the examination report should clearly explain why this is the case.  Any additional evidence or information (if any) that could allow for a more definitive opinion is to be identified.
3.  After completing the development noted above, re-adjudicate the Veterans claim.  If the claim remains denied, the Veteran and his representative should be issue a supplemental statement of the case.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel 

